DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 11-14, and 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 11-12, while the specification provides a definition for the term “standard wheel rim”, wherein the standard wheel rim is a wheel rim officially approved or recommended for the tyre 1 by standards organizations, wherein “the standard wheel rim is the "standard rim" specified in JATMA, the "Measuring Rim" in ETRTO, and the "Design Rim" in TRA or the like, for example”, the phrase "for example" and "or the like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 4-7 and 11-14, while the specification provides a definition for the term “standard pressure”, wherein the standard wheel rim is a wheel rim officially approved or recommended for the tyre 1 by standards organizations, wherein “the standard pressure is a standard pressure officially approved or recommended for the tyre by standards organizations, wherein the standard pressure is the "maximum air pressure" in JATMA, the "Inflation Pressure" in ETRTO, and the maximum pressure given in the "Tire Load Limits at Various Cold Inflation Pressures" table in TRA or the like, for example”, the phrase "for example" and "or the like" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP2014-156209 of record with reference made to applicant provided translation) in view of Kuwabara (JP2002-59709 of record with reference made to applicant provided translation).
Regarding claim 1, Takeuchi teaches:
A two-wheeled vehicle tyre ([0004-0005]) comprising:
a tread portion (Fig 1: tread 4, reinforcing layer 12) being provided with a belt layer (Fig 1: reinforcing layer 12) and a tread rubber disposed radially outwardly of the belt layer (Fig 1: tread 4);
the belt layer comprising steel cords oriented along a tyre circumferential direction (Fig 1, 2: cord 34a,b; [0029-0030]); and
the tread rubber comprising a cap rubber (Fig 1, 2: cap layer 42) forming a tread surface and a base rubber disposed radially inwardly of the cap rubber (Fig 1, 2: cap layer 42: middle layer 40), wherein
loss tangent (tan δc) of the cap rubber is smaller than loss tangent (tan δb) of the base rubber ([0011-0012, 0014]).
Takeuchi does not teach 300% modulus (M300c) of the cap rubber is greater than 300% modulus (M300b) of the base rubber.
In the same field of endeavor regarding pneumatic tires, Kuwabara teaches a tread rubber comprising a cap rubber forming a tread surface and a base rubber disposed radially inwardly of the cap rubber, wherein 300% modulus (M300c) of the cap rubber is greater than 300% modulus (M300b) of the base rubber for the motivation of obtaining high grip performance and abrasion resistance ([0028-0029]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the cap and base rubber as taught by Takeuchi with the 300% modulus as taught by Kuwabara in order to obtain high grip performance and abrasion resistance.
Regarding claim 2, Takeuchi in view of Kuwabara teaches the tyre of claim 1.
Takeuchi in view of Kuwabara does not explicitly recite wherein the 300% modulus (M300c) of the cap rubber is in a range of from 1.1 to 1.8 times the 300% modulus (M300b) of the base rubber.
However, Kuwabara teaches a range of values for the 300% modulus of the cap and base rubber that overlaps with the claimed range ([0028]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the 300% modulus of the cap and base rubber as taught by Kuwabara that overlaps with the claimed range.
Regarding claim 3, Takeuchi in view of Kuwabara teaches the tyre of claim 1.
Takeuchi in view of Kuwabara does not explicitly recite wherein the loss tangent (tan δc) of the cap rubber is in a range of from 0.6 to 0.9 times the loss tangent (tan δb) of the base rubber.
However, Takeuchi teaches a range of values for the loss tangent of the cap and base rubber that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the loss tangent of the cap and base rubber as taught by Takeuchi that overlaps with the claimed range.
Regarding claim 4, Takeuchi in view of Kuwabara teaches the tyre of claim 1.
Takeuchi in view of Kuwabara does not explicitly recite wherein a maximum outer diameter of the tread surface when the tyre is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tyre is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 5, Takeuchi in view of Kuwabara teaches the tyre of claim 4.
Takeuchi in view of Kuwabara does not explicitly recite wherein the maximum outer diameter of the tread surface when inflated to the standard pressure is in a range of from 100.1% to 100.3% of the maximum outer diameter of the tread surface when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 6, Takeuchi in view of Kuwabara teaches the tyre of claim 4.
Takeuchi in view of Kuwabara does not explicitly recite wherein an outer diameter at an arbitrary location over the tread surface of the tyre when inflated to the standard pressure is equal to or less than 
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 7, Takeuchi in view of Kuwabara teaches the tyre of claim 6.
Takeuchi in view of Kuwabara does not explicitly recite wherein the outer diameter at an arbitrary location over the tread surface of the tyre when inflated to the standard pressure is in a range of from 100.1% to 100.3% of the outer diameter of the arbitrary location of the tread surface of the tyre when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 8, Takeuchi in view of Kuwabara teaches the tyre of claim 1.
Takeuchi wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972).  In Mraz, examiner rejected claim 1 in a 103 rejection over Wilson (US 2,326,715) and 

    PNG
    media_image1.png
    163
    325
    media_image1.png
    Greyscale

The Patent Office Board of Appeals (the Board) affirmed the examiner's 103 rejection.  Appellant argued that the Board erred in that it "treated diagrammatic drawings of the principal reference, Wilson et al, as working drawings, scaled the drawings to find a disclosure meeting a critical maximum angular limitation in all of appellant's claims" (page 27).  The U.S. Court of Customs and Patent Appeals (the Court) rejected appellant's argument.  The Court commented "The half-angle of the V-shaped groove 10a measures about 6o on this drawing, but the specification says nothing about the angle" (page 26).  The Court acknowledged that patent drawings are not working drawings. (page 27)  However, the Court held that things shown clearly in patent drawings cannot be disregarded. (page 27)  The Court found that Figure 3 of the Wilson reference focuses on the edge rolls, showing them with great particularity and showing the grooves thereon to have an angularity well within the range recited in appellant's claim (page 27).  In particular, the Court found that the Wilson reference shows an edge roll having a 6o degree groove angle. (page 28)  The Court affirmed the decision of the Board.
Regarding claim 9, Takeuchi in view of Kuwabara teaches the tyre of claim 1.
Takeuchi further teaches wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region.
Takeuchi in view of Kuwabara does not explicitly recite in each shoulder region, a thickness of the cap rubber is in a range of from 10% to 30% of a thickness of the tread rubber.
However, Fig 1 of Takeuchi appears to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 10, Takeuchi in view of Kuwabara teaches the tyre of claim 2.
Takeuchi in view of Kuwabara does not explicitly recite wherein the loss tangent (tan δc) of the cap rubber is in a range of from 0.6 to 0.9 times the loss tangent (tan δb) of the base rubber.
However, Takeuchi teaches a range of values for the loss tangent of the cap and base rubber that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the loss tangent of the cap and base rubber as taught by Takeuchi that overlaps with the claimed range.
Regarding claim 11, Takeuchi in view of Kuwabara teaches the tyre of claim 2.
Takeuchi in view of Kuwabara does not explicitly recite wherein a maximum outer diameter of the tread surface when the tyre is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tyre is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 12
Takeuchi in view of Kuwabara does not explicitly recite wherein a maximum outer diameter of the tread surface when the tyre is mounted on a standard wheel rim and inflated to a standard pressure is equal to or less than 100.4% of a maximum outer diameter of the tread surface when the tyre is mounted on the standard wheel rim and inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 13, Takeuchi in view of Kuwabara teaches the tyre of claim 5.
Takeuchi in view of Kuwabara does not explicitly recite wherein an outer diameter at an arbitrary location over the tread surface of the tyre when inflated to the standard pressure is equal to or less than 100.4% of an outer diameter of the arbitrary location of the tread surface of the tyre when inflated to 10 kPa.
However, one of ordinary skill can merely select a set of standards that meet the claimed property.
Furthermore, the claimed property appears to be a function of the stretchability/expandability of the tire, which is necessarily required by the previously claimed properties of the cap and base rubber.  Since the prior art product teaches the same structure as the claimed invention, it would be reasonable to expect that the prior art product is capable of the claimed function as well.
Regarding claim 14, Takeuchi in view of Kuwabara teaches the tyre of claim 2.
Takeuchi wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 15, Takeuchi in view of Kuwabara teaches the tyre of claim 3.
Takeuchi wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 16, Takeuchi in view of Kuwabara teaches the tyre of claim 4.
Takeuchi wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 17, Takeuchi in view of Kuwabara teaches the tyre of claim 5.
Takeuchi wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 18, Takeuchi in view of Kuwabara teaches the tyre of claim 6.
Takeuchi wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 19, Takeuchi in view of Kuwabara teaches the tyre of claim 7.
Takeuchi wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region (Fig 1). 
Takeuchi in view of Kuwabara does not explicitly recite in the crown region, a thickness of the cap rubber is in a range of from 40% to 90% of a thickness of the tread rubber.
However, Fig 1 and 2 of Takeuchi appear to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Regarding claim 20, Takeuchi in view of Kuwabara teaches the tyre of claim 2.
Takeuchi further teaches wherein the tread surface comprises a crown region including a tyre equator, and a pair of shoulder regions located axially outwardly of the crown region.
Takeuchi in view of Kuwabara does not explicitly recite in each shoulder region, a thickness of the cap rubber is in a range of from 10% to 30% of a thickness of the tread rubber.
However, Fig 1 of Takeuchi appears to show this relationship.
See rejection of claim 8 for discussion of relationships shown in drawings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743